Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 20, 2017

                                     No. 04-15-00120-CV

              UNIVERSITY OF INCARNATE WORD and Christopher Carter,
                                 Appellants

                                              v.

 Valerie REDUS, Individually, and Robert M. Redus, Individually and as Administrator of the
                             Estate of Robert Cameron Redus,
                                         Appellees

                 From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-07249
                      Honorable Cathleen M. Stryker, Judge Presiding


                                       ORDER

       On May 12, 2017, the Texas Supreme Court remanded this appeal for resolution of
Appellant’s interlocutory appeal. Appellant has filed a motion to set briefing schedule on
remand. Appellant’s motion is GRANTED.

       We ORDER Appellant to file its brief on or before August 9, 2017. Appellees’ brief will
be due twenty days after appellant files its brief.

It is so ORDERED on July 20, 2017.

                                            PER CURIAM


ATTESTED TO: __________________________________
             Luz Estrada
             Chief Deputy Clerk